183 F.2d 997
TROTTERv.TROTTER.
No. 10550.
United States Court of Appeals District of Columbia Circuit.
Argued May 23, 1950.
Decided July 17, 1950.

Mr. Harry J. Harth, Washington, D. C., with whom Mr. Earl H. Davis, Washington, D. C., was on the brief, for appellant.
Mr. William E. McCollam, Washington, D. C., with whom Mr. Harry J. Ahern, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and PROCTOR, Circuit Judges.
PER CURIAM.


1
Appellant was granted a divorce from appellee. Although appellee had prayed for custody of their minor child and allowance for its support, the decree was silent as to both. However, the child remained in the care of appellee, with regular payments by appellant for its support. Several years later, upon discontinuance of such payments, appellee, in the same suit, filed a motion for custody and support for the child. This was opposed. Pending final hearing the court, upon consideration of counter-affidavits, ordered periodic payments for the child. Appellant defaulted and the court entered judgment for accumulated arrearages. From that judgment appellant appealed. He attacks the authority of the court to enter the judgment upon the ground that its jurisdiction concerning the child lapsed upon entry of the divorce decree with no reservation as to the child's custody or maintenance.


2
We disagree with this contention. The continuing jurisdiction of a court of equity in such circumstances to deal with the custody and maintenance of a minor child is well established. See Elkins v. Elkins, 1924, 55 App.D.C. 9, 299 F. 690; Emrich v. McNeil, 1942, 75 U.S.App.D.C. 307, 126 F.2d 841, 146 A.L.R. 1146.


3
Affirmed.